In re A. Bruce Netterville, applying for writ of certiorari, prohibition and mandamus, to the 24th Judicial District Court, Parish of Jefferson, No. 81-1274; Fifth Circuit Court of Appeal, No. 84-K-280.
Granted. Relator’s conviction and sentence for contempt are set aside and the case is remanded for a hearing on a rule to show cause for constructive contempt in accordance with La. Code Crim.P. art. 24. The hearing is to be held before a judge other than the one whose ruling we here reverse. In re Merritt, 391 So.2d 440 (La.1980); Kidd v. Caldwell, 371 So.2d 247 (La.1979).